DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/155,668 filed 09 October 2018. Claims 1-14 pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 09 October 2018, and 31 January 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US  Patent No 9,759,266 to Serkh et al. (hereinafter referred to as Serkh).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 
Regarding claims 1-14, Serkh discloses:
Claim 1:
An isolator decoupler (i.e., Fig. 5) comprising: a shaft (i.e., 3);  a pulley journalled to the shaft (i.e., 3); a one-way clutch engaged with the shaft (i.e., 5); a spring carrier engaged with the one-way clutch (i.e., 6), the spring carrier having a spring carrier surface (i.e., any surface contained on the spring carrier); a torsion spring (i.e., 2) having a first end (i.e., 220) welded to the pulley (i.e., 501) and a second end (i.e., 210) welded to the spring carrier (i.e., 500); an annular spring support member (i.e., 21 of Fig. 5 and 6) having a spring support member outside surface (i.e., outer diameter surface), the annular spring support member independently moveable from the spring carrier and independently moveable from the shaft (i.e., figs. 5 and 6);  the first end comprising a first end coil (i.e., Fig. 5), the first end coil bearing upon the spring support member outside surface, the first end coil attached to the spring support member outside surface (i.e., Fig. 5 shows 220 on outer surface of 21); a spring carrier surface outside diameter and a spring support member outside surface outside diameter being approximately equal (i.e., Fig. 5 shows that the outer diameters are approximately the same); and a torsion spring radial contraction limited by (i.e., Fig. 5 shows that the spring can only contract to the diameter of the outer surfaces).  
Claim 2:
Wherein the annular spring support member is only connected to the first end (i.e., Fig. 5 shows 502 fixes 220 to 21).  
Claim 3:
Wherein the pulley comprises a belt bearing surface (i.e., Fig. 5 has a surface that hold a belt, which appears equivalent to instant application).  
Claim 4:
Wherein the pulley is journaled to the shaft on a first bearing and a second bearing (i.e., 22 and 24 are disclosed as bearing in Fig. 5).   
Claim 5:
Further comprising a dust cover (i.e., 8).  
Claim 6:
Wherein a radial contraction of the first end coil is limited upon engagement with the spring support member outside surface (i.e., 220 is fixed to the outer diameter of 21 and thus limits contractions).  
Claim 7:
Wherein the first end is laser welded to the pulley and the second end is laser welded to the spring carrier (i.e., column 2, lines 29-35 discloses the use of lasers for welding).  
Claim 8:
Wherein the first end coil is laser welded to the spring support member outside surface (i.e., column 2, lines 29-35 discloses the use of lasers for welding).  
Claim 9:
Further comprising: the torsion spring having a volute with a width w; a gap g between the annular spring support member and the spring carrier; and  the gap g being less than the width w (i.e., looking to figure 5, the spring is a volute because a spring is spiral in shape, the width can be defined as the entire width of the spring, which would be the width from 220 to 210 in figure 5, and the gap can be the distance between 21 and 6. Based on these dimensions, the limitation appears met. Alternatively, the limitations being based on the dimensions set forth in Fig. 5 also appear to be met by the reference.).  
Examiner’s Note:
There appears to be no definition of the dimensions set forth in claim 9. Thus, examiner has applied a broadest reasonable interpretation of the terms. Merely reciting an exemplary embodiment is not equivalent to a definition of the terms.
Claim 10:
An isolator decoupler (i.e., Fig. 5)  comprising: a shaft (i.e., 3); a pulley journalled to the shaft (i.e., 3);  a one-way clutch engaged with the shaft (i.e., 5); a spring carrier engaged with the one-way clutch (i.e., 6), the spring carrier having a spring carrier surface (i.e., any surface contained on the spring carrier);  a torsion spring (i.e., 2) having a first end (i.e., 220)  laser welded to the pulley (i.e., 501 is a weld point and column 2, lines 29-35 discloses the use of lasers for welding) and a second end (i.e., 210)  laser welded to the spring carrier (i.e., 500 is a weld point and column 2, lines 29-35 discloses the use of lasers for welding), the torsion spring having a volute with a width w (i.e., looking to figure 5, the spring is a volute because a spring is spiral in shape, the width can be defined as the entire width of the spring, which would be the width from 220 to 210 in figure 5); an annular spring support member (i.e., 21 of Fig. 5 and 6) having a spring support member outside surface (i.e., outer diameter surface), the annular spring support member independently moveable from the spring carrier and independently moveable from the shaft (i.e., figs. 5 and 6); a gap g between the annular spring support member and the spring carrier, the gap g being less than the width w (i.e., looking to figure 5, the gap can be the distance between 21 and 6);  the first end comprising a first end coil, the first end coil bearing upon the spring support member outside surface (i.e., Fig. 5), the first end coil laser welded to the spring support member outside surface (i.e., 502 is a weld point and column 2, lines 29-35 discloses the use of lasers for welding); and a torsion spring radial contraction limited by engagement with the spring carrier surface (i.e., Fig. 5 shows that the spring can only contract to the diameter of the outer surfaces).  
Claim 11:
Wherein: the gap g and the width w have a relationship (w-2r) > (g+c1+c2) r is the radius of a corner of the volute, cl is an axial chamfer width of the annular (i.e., due to the breadth of this claim, the limitation appears met by at least Fig. 5. Alternatively, relying on Fig. 5 of the instant application as a guide for defining the terms, the reference also appears to meet the limitation because c1, c2, and r would be zero, which would reduce the equation to w>g, which was discussed in the rejection of claim 10.).  
Claim 12:
An isolator decoupler (i.e., Fig. 5) comprising: a shaft (i.e., 3); a pulley journalled to the shaft (i.e., 3); a one-way clutch engaged with the shaft (i.e., 5);  a spring carrier engaged with the one-way clutch (i.e., 6), the spring carrier having a spring carrier surface (i.e., any surface contained on the spring carrier);  a torsion spring (i.e., 2)  having a first end (i.e., 220) laser welded to the pulley (i.e., 501 is a weld point and column 2, lines 29-35 discloses the use of lasers for welding) and a second end (i.e., 210) laser welded to the spring carrier (i.e., 500 is a weld point and column 2, lines 29-35 discloses the use of lasers for welding), the torsion spring having a volute with a width w (i.e., looking to figure 5, the spring is a volute because a spring is spiral in shape, the width can be defined as the entire width of the spring, which would be the width from 220 to 210 in figure 5); an annular spring support member (i.e., 21 of Fig. 5 and 6) having a spring support member outside surface (i.e., outer diameter surface), the annular spring support member independently moveable from the spring carrier and independently moveable from the shaft (i.e., figs. 5 and 6); a gap g between the annular spring support (i.e., looking to figure 5, the gap can be the distance between 21 and 6), the gap g being less than the width w (i.e., Fig. 5);  the first end comprising a first end coil, the first end coil bearing upon the spring support member outside surface (i.e., Fig. 5), the first end coil laser welded to the spring support member outside surface (i.e., 502 is a weld point and column 2, lines 29-35 discloses the use of lasers for welding); a torsion spring radial contraction limited by engagement with the spring carrier surface (i.e., Fig. 5 shows that the spring can only contract to the diameter of the outer surfaces); and the gap g and the width w have a relationship (w-2r) > (g+c1+c2) where g>0 (i.e., due to the breadth of this claim, the limitation appears met by at least Fig. 5. Alternatively, relying on Fig. 5 of the instant application as a guide for defining the terms, the reference also appears to meet the limitation because c1, c2, and r would be zero, which would reduce the equation to w>g, which at least Fig. 5 shows).
Claim 13:
Wherein r is a radius of a corner of the volute, cl is an axial chamfer width of the annular spring support member, and c2 is an axial chamfer width of the spring carrier (i.e., limitation is met based on the discussion under claim 12 above).  
Claim 14:
Wherein the gap g is less than the width w sufficient to prevent emplacement of a volute within gap g (i.e., Fig. 5 appears to meet this limitation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9797469 teaches a decoupler pulley that contains a spring, spring carrier, and spring support member. However, the reference fails to teach or render obvious the specific welding points as well as that the spring support member rotates independently.
2015/0285366 teaches a decoupler pulley that contains a spring, spring carrier, and spring support member. However, the reference fails to teach or render obvious the specific welding points as well as that the spring support member rotates independently.
8678157 teaches a decoupler pulley that contains a spring, spring carrier, and spring support member. However, the reference fails to teach or render obvious the specific welding points as well as that the spring support member rotates independently.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659